Citation Nr: 0821494	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  05-37 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from October 1951 to July 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The veteran testified at a hearing before the Board at the RO 
in May 2008; the undersigned Veterans Law Judge presided.  

For good cause shown - the veteran's advanced age - the 
Board advanced this case on the docket in June 2008.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).  


FINDINGS OF FACT

1.  Bilateral hearing loss disability is not shown until 
July 2004 - more than 50 years after the veteran's 
separation from service.  

2.  There is no competent medical evidence linking the 
veteran's current bilateral hearing loss to service.  


CONCLUSION OF LAW

The criteria are not met for service connection for bilateral 
hearing loss.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 
10 percent within 1 year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The veteran's service medical records are silent for any 
complaints or clinical findings of hearing loss.  The report 
of his separation examination in July 1953 indicates his 
hearing was 15/15 to whispered voice in both ears.  


The veteran submitted the report of a private audiometric 
evaluation he had undergone in July 2004.  That report 
displayed the audiometric findings in graphical format, which 
the Board cannot interpret.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995).  The examiner characterized the findings as 
showing mild to severe sensorineural hearing loss in the left 
ear and mild to profound sensorineural hearing loss in the 
right ear.  

He also submitted a letter from a private physician, dated in 
June 2005, stating that, in his opinion, the veteran's severe 
hearing loss "could be attributed to his military service."  

Finally, a VA audiometric compensation examination was 
conducted in April 2005.  The examiner noted the veteran's 
report of noise exposure during service due to 2 years of 
exposure to rifle fire without hearing protection.  

On an authorized audiological evaluation in April 2005, pure 
tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
45
55
85
110
110
Left
45
50
75
70
75

Speech audiometry revealed speech discrimination ability of 
42 percent in the right ear and of 88 percent in the left 
ear.  

After reviewing the veteran's claims file, the VA examiner 
provided an addendum to the above report in May 2005.  She 
commented that, considering the veteran's age, health, and 
work history in the intervening 52 years since his separation 
from service, with his asymmetric hearing growing 
progressively worse in the absence of noise exposure, she 
could not relate the veteran's hearing loss to military noise 
damage without relying on speculation.  

At his Board hearing in May 2008, the veteran testified 
regarding the noise exposure he experienced during service.  
He also stated that he had complained of difficulty hearing 
during service, including at the time of his separation 
examination and was told not to worry about it, that it would 
go away.  The veteran indicated that his occupation after 
service did not involve exposure to significant noise.  He 
recalled his wife complaining many times that he didn't hear 
what she was saying.  He also indicated that his hearing had 
gotten progressively worse over the years.  The veteran's 
representative also pointed out that VA had provided him with 
hearing aids, and indicated that that fact argued in favor of 
service connection.  

The Board observes that the veteran served during the Korean 
Conflict and that he has reported exposure to significant 
noise exposure due to rifle fire in the course of his duties.  
However, there is no record of any complaints regarding 
difficulty hearing in the service medical records and the 
report of his separation examination shows that his hearing 
was normal at that time.  Moreover, there is no medical 
evidence of hearing complaints or clinical findings showing 
any hearing loss until 2004 - more than 50 years after his 
separation from service.  

The record clearly shows that the veteran currently has 
audiometric findings that meet the criteria for bilateral 
hearing loss disability, as defined in 38 C.F.R. § 3.385.  
Moreover, despite the absence of evidence demonstrating that 
the veteran had hearing loss during service or within the 
first year after his separation from service, service 
connection might still be established by medical evidence 
showing a nexus between his current hearing loss and a 
disease or injury (e.g., noise exposure) in service.  Two 
recent medical opinions are of record that address this 
question - one by a VA examiner and another by a private 
physician.  The VA examiner was unable to provide such an 
opinion without resorting to speculation and the private 
physician was only able to state that his current hearing 
loss "could be attributed to his military service."  The 
latter opinion consisted of a one-sentence statement that did 
not include any rationale or explanation.  

In Obert v. Brown, 5 Vet. App. 30 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that a 
medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish a 
plausible claim.  See also Tirpak v. Derwinski, 2 Vet. App. 
609 (1992); Winsett v. West, 11 Vet. App. 420 (1998); Bloom 
v. West, 12 Vet. App. 185 (1999) (by using the term 
"could," without supporting clinical data or other 
rationale, a medical opinion simply is too speculative in 
order to provide the degree of certainty required for medical 
nexus evidence).  Use of cautious language does not always 
express inconclusiveness in a doctor's opinion on etiology.  
An etiological opinion should be viewed in its full context 
and not characterized solely by the medical professional's 
choice of words.  See Lee v. Brown, 10 Vet. App. 336, 338 
(1997).  But having said that, the Court also has held that 
where the physician is unable to provide a definite causal 
connection, the opinion constitutes what may be characterized 
as "non-evidence."  See Perman v. Brown, 5 Vet. App. 237, 
241 (1993).  Unfortunately, neither the VA examiner nor the 
private physician provided a definite causal connection 
between the veteran's current hearing loss and service.  

In summary, the Board finds that the veteran's current 
bilateral hearing loss was not shown in service, nor was it 
manifest to a compensable degree within the first year after 
his separation from service.  Further, there is no medical 
evidence linking the veteran's current hearing loss 
disability to service.  Accordingly, the criteria are not met 
for service connection for bilateral hearing loss and the 
claim must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that VA made a number of revisions to § 3.159, 
effective May 30, 2008.  See 78 Fed. Reg. 23353-23356 (April 
30, 2008).  Those changes apply to all claims pending before 
VA on or filed after the effective date of the revised rule.  
However, the changes did not significantly alter the 
requirements for the notice as set forth herein.  

In the present case, VA satisfied its duty to notify by means 
of a December 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  

The Board notes that the required notice was provided before 
the adverse decision in May 2005.  Although the appellant has 
the right to content-complying notice and proper subsequent 
VA process, he has received that notice.  Moreover, the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, including at a hearing.  Although the veteran 
was not given the specific notice required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), concerning the 
information and evidence necessary to establish the 
downstream elements of a rating and the effective date for a 
rating, until March 2006, shortly after the Court issued its 
decision in Dingess, the Board concludes that the timing of 
the notice was not prejudicial to the veteran in this 
instance.  The downstream elements of a rating and the 
effective date for a rating do not arise, as service 
connection for hearing loss has not been granted.  Moreover, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity, including at a hearing, to 
participate effectively in the processing of his claim and 
appeal.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded a VA compensation examination, and 
private treatment records have been received from the 
veteran.  No further development action is necessary.  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


